Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000814
                                                         20-AUG-2014
                                                         08:02 AM


                          SCWC-12-0000814


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


         BRADFORD LING, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0000814; CASE NO. 3DTA-12-00083)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Bradford Ling’s


application for writ of certiorari filed on July 24, 2014, is


hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, August 20, 2014.

Jonathan Burge                    /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson